Mr. Justice Leech delivered the opinion of the court: Claimant in this case avers that on June 23, 1925, the claimant corporation entered into a contract with the State of Illinois, through the Department of Public Works and Buildings, Division of Highways, whereby claimant ágreed to construct and build State Bond Issue Route No. 3, Federal Aid Project No. 93, Section 32, copy of contract being attached to and made part of claim; that pursuant to said contract and bid previously made by claimant, and the award of the work to claimant, they proceeded to perform their part of contract and continued upon said work until the 17th day of July, 1925, when the circuit court of Sangamon county, Illinois, issued an order, based upon a petition previously filed by the people of the State of Illinois, at the May term of said court for the year 1925, in a cause entitled “The People of the State of Illinois ex rel J. C. Bartlow et al. v. The Department of Public Works and Buildings of the State of Illinois, Cornelius E. Miller as Director of Public Works and Buildings and Frank T. Sheets, Superintendent of Highways, ’ ’ by which order of said court, it was decreed that the route upon which the work had been done and was being done by claimant was more than a minor change from the route as fixed by an act of the Legislature of the State of Illinois previously enacted; that said order made by- said court on July 17, 1925, directed that a writ of mandamus issue as prayed for to said defendants and said order commanded said defendants to locate said highway upon a route different from the route contemplated by said contract entered into by claimant, and on July 17, 1925, as directed by said order, claimant abandoned said work upon said route; that all work done and labor performed by claimant from May 11,1925, until and including July 17,1925, was done in good faith and the material for the work was furnished in good faith; that claimant was never paid for said labor and materials, and makes claim for $17,640.00, together with interest thereon. We find that the Attorney G-eneral, on recommendation from Hon. C. E. Miller, Director of the Department of Public Works and Buildings of the State of Illinois, has consented to the allowance of said claim, and recommends that said claim be allowed, in the sum of $17,039.09 with interest. We therefore award to the claimant, Frank O. Feutz Company, the sum of $17,039.09, together with interest thereon from July 17,1925, at the rate of 5% per annum.